Case 2:19-cv-00290-RSL Document 3-17 Filed 03/01/19 Page 1 of 2

AO 440 (Rev_ 06»'| 2) Summons in a C`ivil Action

 

UNITED STATES DISTRICT COURT

for the

Western District of` Washington

COLEHOUR BONDERA and MELANIE BONDERA,
et. a|.

 

P[ainf{,@"($}

COSTCO WHOLESALE CORPORAT|ON, et. a|.

 

)
)
)
)
)
V- § Civil Action No. 2:19-cv-00290-RSL
)
)
)
)
)

Defendanf(.s‘)

SUMMONS IN A CIVIL ACTION

Gold Coffee Roasters, |nc.

c/o Corporation Service Company, Registered Agent
1201 Hays Street

Ta||ahassee, FL 32301-2525

TOZ (Defendam ’.s‘ name and address)

A lawsuit has been filed against you.

Within 2| days after service of`this summons on you (not counting the day you received it) _ or 60 days if` you
are the United States or a United States agency, or an officer or employee ofthe United States described in Fed. R. Civ.
P. 12 (a)(Z) or (3) _ you must serve on the plaintiff an answer to the attached complaint or a motion under Rule 12 of
the chcral Rules ofCivil Procedurc. Thc answer or motion must be Scrved on the plaintiff or plaintist attorncy,

whose name and address are:
Nathan T. Paine

701 Fifth Avenue, Suite 3300
Seatt|e, WA 98104

|f you fail to respond, judgment by default will be entered against you f`or the relief` demanded in the complaint.
You also must file your answer or motion with the court.

CLERK OF COURT

\

    
 
   

Date: 03{01!2019

 

S:`gnamre oj`C`fei'k or Depz.‘ry C!e;"if»"»',-_.__..~;

Case 2:19-cv-OO290-RSL Document 3-17 Filed 03/01/19 Page 2 of 2

AO 440 (Rev_ 06!12) Summons in a Civi| Aclion {Page 2}

 

Civil Action No_ 2:19-Cv-00290-RSL

PROOF OF SERVICE
(Th:'s section should not befiled with the court unless required by Fed. R. Civ. P. 4 (I))

Tl'llS SUmITlOt‘lS for (oome of individual end r:'n"e, yrooy)

 

was received by rne on (dare)

 

[j I personally served the summons on the individual at (pface)

 

on (dare) or

 

ij I left the summons at the individual’s residence or usual place of abode With (riame)

, a person of suitable age and discretion who resides there,

 

on (dare) , and mailed a copy to the individual’s last known address; or

[:l I served the summons on (name ofiadfw'duof) , who is

 

designated by law to accept service of process on behalf of maine ofargamzauon)

 

 

 

on (dare) ; or
IJ l returned the summons unexecuted because ; 01'
lj Othel' (spec:]j)):
My fees are $ for travel and $ for services, for a total of $ 0_00 .

I declare under penalty of perjury that this information is true.

Date:

 

Server’s signature

 

Primed name and title

 

Server ’s address

Additional information regarding attempted service, etc:

